
	
		II
		112th CONGRESS
		1st Session
		S. 2003
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 15, 2011
			Mrs. Feinstein (for
			 herself, Mr. Leahy,
			 Mr. Lee, Mr.
			 Udall of Colorado, Mr. Kirk,
			 Mrs. Gillibrand,
			 Mr. Paul, Mr.
			 Coons, Mr. Durbin,
			 Mr. Nelson of Florida,
			 Mrs. Shaheen, Mr. Udall of New Mexico, Mr. Franken, and Mrs.
			 McCaskill) introduced the following bill; which was read twice and
			 referred to the Committee on the
			 Judiciary
		
		A BILL
		To clarify that an authorization to use
		  military force, a declaration of war, or any similar authority shall not
		  authorize the detention without charge or trial of a citizen or lawful
		  permanent resident of the United States and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Due Process Guarantee Act of
			 2011.
		2.Prohibition on the indefinite detention of
			 citizens and lawful permanent residentsSection 4001 of title 18, United States
			 Code, is amended—
			(1)by redesignating subsection (b) as
			 subsection (c); and
			(2)by inserting after subsection (a) the
			 following:
				
					(b)(1)An authorization to use military force, a
				declaration of war, or any similar authority shall not authorize the detention
				without charge or trial of a citizen or lawful permanent resident of the United
				States apprehended in the United States, unless an Act of Congress expressly
				authorizes such detention.
						(2)Paragraph (1) applies to an authorization
				to use military force, a declaration of war, or any similar authority enacted
				before, on, or after the date of the enactment of the
				Due Process Guarantee Act of
				2011.
						.
			
